18‐392‐cv 
     Shojae v. Harlem Hosp. Ctr. et al. 
                                                       
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                 
                                        SUMMARY ORDER 
      
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.   
     CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS 
     PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE 
     PROCEDURE  32.1  AND  THIS  COURT=S  LOCAL  RULE  32.1.1.    WHEN  CITING  A 
     SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY 
     MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE 
     (WITH  THE  NOTATION  ASUMMARY  ORDER@).    A  PARTY  CITING  TO  A 
     SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT 
     REPRESENTED BY COUNSEL.   
      
 1         At a stated term of the United States Court of Appeals for the Second Circuit, 
 2   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the 
 3   City of New York, on the 18th day of April, two thousand nineteen. 
 4    
 5         PRESENT:  PIERRE N. LEVAL, 
 6                          RAYMOND J. LOHIER, JR., 
 7                                  Circuit Judges, 
 8                          LEWIS A. KAPLAN, 
 9                                  District Judge. 
10         ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
11         PARI SHOJAE, 
12    
13                            Plaintiff‐Appellant, 
14    
15                     v.                                                No. 18‐392‐cv 
16                                                                 
17           HARLEM HOSPITAL CENTER, NEW YORK 
18           CITY HEALTH AND HOSPITALS 
19           CORPORATION, SHAHNAWAZ KHAN, 
20           INDIVIDUALLY, and HINNAH FAROOQI, 

        
      Judge Lewis A. Kaplan, of the United States District Court for the Southern District of 
     New York, sitting by designation. 
 1             INDIVIDUALLY, 
 2                       
 3                      Defendants‐Appellees.† 
 4              
 5             ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
 6             FOR PLAINTIFF‐APPELLANT:                                  Jonathan A. Tand, John C. 
 7                                                                       Luke, Jr., Tand & Associates, 
 8                                                                       Westbury, NY. 
 9    
10             FOR DEFENDANTS‐APPELLEES                            Claude S. Platton, Jane L.   
11             HARLEM HOSPITAL CENTER,                             Gordon, and Ellen S. Ravitch, 
12             NEW YORK CITY HEALTH AND                            Assistant Corporation   
13             HOSPITAL CORPORATION, and                           Counsel, for Zachary W. 
14             HINNAH FAROOQI, INDIVIDUALLY:                       Carter, Corporation Counsel of 
15                                                                 the City of New York, New 
16                                                                 York, NY. 
17              
18             FOR DEFENDANT‐APPELLEE                    Shahnawaz Khan, pro se, 
19             SHAHNAWAZ KHAN:                           Whitestone, NY.   
20              
21             Appeal from a judgment of the United States District Court for the 

22   Southern District of New York (Katherine Bolan Forrest, Judge). 

23             UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, 

24   AND DECREED that the judgment of the District Court is AFFIRMED IN PART 

25   and VACATED AND REMANDED IN PART.   

26             Pari Shojae appeals from a judgment of the District Court (Forrest, J.) 




     †    The Clerk of Court is directed to amend the official caption as shown above.   

                                                       2
 1   granting summary judgment in favor of Shojae’s former employer, the Harlem 

 2   Hospital Center, its owner and operator, the New York City Health + Hospitals 

 3   Corporation (collectively, “the Hospital”), and certain Hospital employees.   

 4   Shojae claimed that the Defendants discriminated against her because of her 

 5   gender, race, religion, and national origin, retaliated against her, and subjected 

 6   her to a hostile work environment, in violation of 42 U.S.C. § 1981, Title VII of the 

 7   Civil Rights Act of 1964 (Title VII), 42 U.S.C. § 2000e‐2 et seq., the New York State 

 8   Human Rights Law (NYSHRL), and the New York City Human Rights Law 

 9   (NYCHRL).    We assume the parties’ familiarity with the underlying facts and 

10   the record of prior proceedings, to which we refer only as necessary to explain 

11   our decision to affirm in part and vacate and remand in part. 

12         With respect to Shojae’s hostile work environment claims and her 

13   disparate treatment and retaliation claims under federal and state law, upon 

14   review of the record on appeal, we affirm the judgment substantially for reasons 

15   stated by the District Court in its opinion and order of January 12, 2018.   

16   However, we vacate the dismissal of Shojae’s NYCHRL discrimination claims 

17   against Khan and the Hospital, as well as the dismissal of her NYCHRL 



                                               3
 1   retaliation claim. 

 2         As to Shojae’s timely NYCHRL discrimination claims with respect to 

 3   certain adverse actions, it appears that Shojae provided at least some admissible 

 4   evidence that she was treated “less well” based on her gender, race, or national 

 5   origin.1    See Mihalik v. Credit Agricole Cheuvreux N. Am., Inc., 715 F.3d 102, 

 6   110 (2d Cir. 2013) (quoting Williams v. N.Y.C. Hous. Auth., 872 N.Y.S.2d 27, 39 

 7   (1st Dep’t 2009)).    In particular, Shojae testified that Khan, while acting as her 

 8   supervisor, altered the terms of Shojae’s job, made derogatory comments to her 

 9   about her gender, identity as a Shia Muslim, and Persian ethnicity, and openly 

10   favored employees of Pakistani origin.    See App’x 453‐54, 456‐59, 498, 587‐88.   

11   We therefore vacate the dismissal of Shojae’s NYCHRL discrimination claims 

12   against Khan and the Hospital.2 



     1   Summary judgment was properly granted in favor of Defendant‐appellee Farooqi, as 
     Shojae presented no admissible evidence of discrimination relating to Farooqi. 
      
     2  We have not resolved whether the statute of limitations under the NYSHRL and 

     NYCHRL is tolled while a complaint is pending with the Equal Employment 
     Opportunity Commission.    See Schneider v. Wal‐Mart Stores, Inc., No. 16‐cv‐2010 
     (NSR), 2019 WL 294309, at *3‐4 (S.D.N.Y. Jan. 23, 2019) (collecting cases and concluding 
     that, while the Second Circuit has not yet decided the issue, there is a “clear trend” 
     among district courts in this circuit that the filing of an EEOC charge tolls NYSHRL 
     claims); Cameron v. N.Y.C. Dep’t of Educ., No. 15‐cv‐9900 (KMW), 2018 WL 1027710, at 

                                                4
 1          Because we vacate the dismissal of Shojae’s NYCHRL claim of 

 2   discrimination and remand to the District Court, and because we give the anti‐

 3   retaliation provisions of the NYCHRL a construction as broad as the statute’s 

 4   anti‐discrimination provisions, Mihalik, 715 F.3d at 109 (“[C]ourts must . . . 

 5   constru[e] the NYCHRL’s provisions broadly in favor of discrimination 

 6   plaintiffs.”), we also vacate the dismissal of Shojae’s NYCHRL retaliation claim 

 7   and remand to the District Court to determine in the first instance whether to 

 8   exercise supplemental jurisdiction over that claim and the NYCHRL 

 9   discrimination claim or to dismiss them without prejudice.     

10          We have considered Shojae’s remaining arguments and conclude that they 

11   are without merit.    For the foregoing reasons, the judgment of the District Court 

12   is AFFIRMED IN PART and VACATED IN PART, and the case is REMANDED.     

13                                             FOR THE COURT:   
14                                             Catherine O=Hagan Wolfe, Clerk of Court   
15                                              




     *11 (S.D.N.Y. Feb. 21, 2018) (same, with respect to NYCHRL claims).    Of course, on 
     remand, we leave it to the District Court to decide the tolling issue should it decide to 
     exercise supplemental jurisdiction over the remaining claims under the NYCHRL.    28 
     U.S.C. § 1367(c). 

                                                  5